internal_revenue_service washington d c department of the treasury tax_exempt_and_government_entities_division reiease number release date date date legend b president q date t state dear applicant contact person identification_number contact number fax number employer_identification_number uil we have considered your application_for recognition of exemption from federal_income_tax under internal_revenue_code sec_501 based on the information provided we have concluded that you do not qualify for exemption under code sec_501 the basis for our conclusion is set forth below issues do you qualify for exemption under sec_501 of the code no for the reasons described below facts you were incorporated on date q in the state of t article of your articles of incorporation states you are organized for the provision of mediation services quality management consulting hospital accreditation preparation services miscellaneous uplifting services for the elderly veterans of military service and research_and_development services your amended articles of incorporation state you are organized exclusively for charitable religious educational and scientific purposes letter cg catalog number 47628k your narrative description of activities states you will provide mediation services quality management consulting hospital accreditation preparatory services and miscellaneous uplifting services for the elderly and veterans of military services further you will provide internal auditing services your consulting services target proactive risk management for patients health care facilities and health care providers you work to improve the safety of patients through patient safety initiatives as mandated under the patient safety and quality improvement act of you explain that the patient safety act applies to both non-profit and for-profit organizations you will provide consulting services to individuals and organizations regardiess of their tax-exempt status you will not refuse to assist any organization that strives to improve its quality of patient care you will offer free introductory consultations to potential clients you will operate throughout the continental_united_states and globally you state that the bulk of services provided will be delivered by your president you claim that all management and consulting services provided under the auspices of the patient safety act are tax exempt qualified_services because they are the propagation of a government program you indicate you provide services to any organization that strives to improve its quality of patient care you will participate in research activities to facilitate economic development of small veteran owned businesses in need activities may include clinical studies academic reviews contributing to ongoing studies or providing general business consulting services you claim this lessens the burden of government you will conduct fundraising through solicitation of vehicles boats planes or similar donations foundation grant solicitations and government grant solicitation you are currently receiving your funding from b your president who is your only officer you will charge fees for services you price services with market circumstances in mind and strive to remain competitive by the quality of service provided and not by underpricing or undercutting competitors your fee structure depends on the nature of the project and the level of expertise required you charge approximately dollar_figure per hour for consulting services consulting services are billed at the remuneration rate of the consultant providing the services auditing fees are determined based on the core competencies required and the auditor’s salary determined using a salary survey your expenses include contributions compensation_for your president occupancy depreciation and other program service expenses b will receive compensation over dollar_figure per year over dollar_figure per hour for services rendered you explain b operated in prior years with yearly compensation in arrears as a collectable debt performance bonuses not to exceed approximately dollar_figure per annum you may make interest free educational career improvement or other technical loans to officers directors or employees further you will award revenue based payments when an employee participates in auditing streamlining or process improvement activities where the client agrees to pay a percentage of money saved the employee will receive approximately of the proceeds if the employee is the originator of the account revenue based payments will not exceed the amounts statutorily allowed by law in addition to salary payments you will provide letter cg catalog number 47628k law sec_501 of the code provides in part for the exemption from federal_income_tax of corporations organized and operated exclusively for charitable scientific or educational_purposes provided no part of the organization's net_earnings inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 of the income_tax regulations states that in order to be exempt as an organization described in sec_501 of the code an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt sec_1_501_c_3_-1 of the regulations provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities that accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 of the regulations provides that in order to be exempt under sec_501 of the code an organization must be both organized and operated exclusively for exempt purposes unless it serves a public rather than a private interest to meet this requirement it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests sec_1_501_c_3_-1 of the regulations provides that the term ‘charitable’ is used in sec_501 of the code in its generally accepted legal sense such term includes relief of the distressed in revrul_69_266 1969_1_cb_151 an organization was formed and controlled by a medical doctor the doctor transferred assets including his medical practice his home and his automobile to the organization in return the organization hired the doctor and charged prevailing fees for services rendered the service held that the operation of the medical practice did not differ significantly from the private practice of medicine for profit the organization was operated by its creator as an attempt to reduce his personal federal_income_tax liability thus the organization’s primary function was to serve the private interests of its creator rather than a public interest in essence revrul_71_529 1971_2_cb_234 found that a nonprofit organization that provides assistance in the management of participating colleges’ and universities’ endowment or investment funds for a charge substantially below cost qualifies for exemption under sec_501 of the code membership in the organization is restricted to colleges and universities exempt under sec_501 of the code and its board_of directors was composed of representatives of the member organizations letter cg catalog number 47628k revrul_72_369 1972_2_cb_245 found that an organization formed to provide managerial and consulting services at cost to unrelated exempt_organizations does not qualify for exemption under sec_501 of the code revrul_74_587 1974_2_cb_162 found that a nonprofit organization formed to relieve poverty eliminate prejudice reduce neighborhood tensions and combat community deterioration through a program of financial assistance in the form of low cost or long-term loans to or the purchase of equity interests in various business enterprises in economically depressed areas is exempt under sec_501 of the code revrul_76_419 1976_2_cb_146 found that a nonprofit organization that purchases blighted land in an economically depressed community converts the land into an industrial park and encourages industrial enterprises to locate new facilities in the park in order to provide employment opportunities for low income residents of the area is operated exclusively for charitable purposes and qualifies for exemption under sec_501 of the code an organization is not operated exclusively for charitable purposes and thus will not qualify for exemption under sec_501 if it has a single non-charitable purpose that is substantial in nature this is true regardless of the number or importance of the organization's charitable purposes see 326_us_279 which held activities that were in part aimed at promoting the prosperity and standing of the business community were held to serve a substantial non-exempt purpose 70_tc_352 describes an organization whose sole activity was to provide consulting services for a fee to nonprofit_organizations it provided qualified persons to perform research projects for its clients the fees charged by the organization were set at or close to cost but were not less than the organization’s full cost of providing its service the organization was denied exemption because it operated in a commercial nonexempt manner the provision of managerial and consulting services on a regular basis for a fee is a trade_or_business ordinarily carried on for profit the court held that the organization was not operated exclusively for charitable educational or scientific purposes within the meaning of sec_501 of the code in 283_fsupp2d_58 d d c the district_court relied on the commerciality doctrine in applying the operational_test the operational_test requires both that an organization engage primarily in activities that accomplish its exempt_purpose and that not more than an insubstantial part of its activities further a non-exempt purpose because of the commercial manner in which the organization conducted its activities the court found that it was operated for a non-exempt commercial purpose rather than for a tax- exempt_purpose the court stated among the major factors courts have considered in assessing commerciality are competition with for profit commercial entities extent and degree of below cost services provided pricing policies and reasonableness of financial reserves additional factors include whether the organization uses commercial promotional methods eg advertising and the extent to which the organization receives charitable donations catalog number 47628k letter cg - cir the appeals court upheld the tax_court decision that asmark in asmark institute inc v commissioner of internal revenue tcmemo_2011_20 aff'd 486_fedappx_566 institute is not entitled to exempt status under sec_501 of the code because the institute’s operations were commercial rather than charitable its activities consist mainly of compliance services for a fee the court also found that appellant’s free services are relatively small in relation to all of its services and are in fact tied in some manner to fee-based membership the court also found that the appellant’s largely fee-based business plan and its competition within a for-profit market were also strong evidence of the predominance of their nonexempt commercial purposes the tax_court concluded it was apparent from the record that appellant’s consulting services are mainly associated with the fees appellant receives through its various retainer agreements membership agreements and service packages the sale of services including consulting services is commonly considered to be a non-exempt commercial purpose in harding hospital inc v united_states f cir the court held that an organization seeking a ruling as to recognition of its exempt status has the burden of proving that it satisfies the requirements of the particular exemption statute application of law you are not described in sec_501 of the code and sec_1_501_c_3_-1 of the regulations you fail the operational_test for exemption under c because you are operated in a commercial manner a substantial part of your activities are commercial you provide internal auditing services quality management consulting hospital accreditation preparatory services and consultation services to veterans and the elderly for a fee fees charged are at market rates these services are provided to individuals and organizations regardless of their tax-exempt status you are in competition with other individuals and organizations who provide similar services on a for-profit basis these facts demonstrate a commercial and substantially non-exempt purpose inconsistent with sec_501 of the code and sec_1_501_c_3_-1 of the regulations you also operate for the private interest of b and potential employees who are eligible for revenue based payments and performance bonuses therefore you are not organized or operated exclusively as described in sec_1_501_c_3_-1 of the regulations your services are not designed for the relief of the poor and distressed to lessen the burdens of government or the promotion of social welfare your services are not provided exclusively to the poor distressed or underprivileged nor are they directed to an economically depressed community even though some of your services are directed to veterans or the elderly or are provided in response to government programs the manner in which you operate is commercial and you are structured to benefit b therefore your activities are not charitable as described in sec_1_501_c_3_-1 of the regulations your fee-based service activities are similar to those described in revrul_72_369 and in the catalog number 47628k letter cg --6- court cases bsw group inc airlie foundation and asmark institute as in these four situations you operate in a commercial manner you provide management and consulting services to both for-profit and non-profit health care facilities your fees are not substantially below cost as stated above you are operating a trade_or_business similar to and in competition with commercial operations providing similar management and consulting services you are not similar to the organization described in revrul_71_529 because you are not providing services for a fee substantially below cost you are also not similar to the organizations described in revrul_74_587 or revrul_76_419 because you do not operate in an economically depressed area or a distressed area consulting services throughout the united_states and globally you provide services to any organization that strives to improve its quality of patient care you provide management and you are similar to the organizations in better business bureau of washington d c inc and revrul_69_266 because you too have a substantial non-exempt purpose the facts show you operate for a substantial non-exempt commercial purpose and you also operate for the benefit of b as in harding hospital inc v united_states you have the burden of proving that you satisfy the requirements for tax exemption you have failed to provide enough information to prove to us that you are organized and operating in a manner appropriate under sec_501 of the code conclusion based on the above facts and analysis you do not qualify for exemption under sec_501 of the code because you are not operated exclusively for a c purpose the facts show you operate for a substantial non-exempt commercial purpose as well as for the benefit of b accordingly we conclude you do not qualify for exemption under sec_501 you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if that information affects our determination if your statement does not provide a basis to reconsider our determination we will forward your case to -our appeals_office you can find more information about the role of the appeals_office in publication how to appeal an irs decision on tax-exempt status types of information that should be included in your protest can be found on page of publication under the heading ‘filing a protest be declared true under penalties of perjury following signed declaration this may be done by adding to the protest the the statement of facts bullet must under penalties of perjury declare that have examined the statement of facts presented in this protest and in any accompanying schedules and statements and to the best of my catalog number 47628k letter cg knowledge and belief they are true correct and complete your protest will be considered incomplete without this statement if an organization's representative submits the protest a substitute declaration must be included stating that the representative prepared the protest and accompanying documents and whether the representative knows personally that the statements of facts contained in the protest and accompanying documents are true and correct an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you during the appeal process to be represented during the appeal process you must file a proper power_of_attorney form_2848 power of attomey and declaration of representative if you have not already done so for more information about representation see publication practice_before_the_irs and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications if you do not intend to protest this determination you do not need to take any further action if we do not hear from you within days we will issue a final adverse determination_letter to you that letter will provide information about filing tax returns and other matters please send your protest statement form_2848 and any supporting documents to the applicable address mail to deliver to internal_revenue_service eo determinations quality assurance room p o box cincinnati oh ' internal_revenue_service eo determinations quality assurance main street room cincinnati oh you may also fax your statement using the fax number shown in the heading of this letter you fax your statement please call the person identified in the heading of this letter to confirm that he or she received your fax if if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely director exempt_organizations enclosure publication letter cg catalog number 47628k
